Case 0:20-cv-61221-RKA Document 7 Entered on FLSD Docket 07/01/2020 Page 1 of 2

RETURN OF SERVICE
UNITED STATES DISTRICT COURT
Southern District of Florida

Case Number: 20-CV-61221-RKA

Plaintiff:
Jean Phanor

vs.

Defendant:
Credit Bureau Collection Services, Inc. d/b/a CBCS and West Boca Medical
Center, Inc.

For:

Jibrael Hindi

The Law Offices Of Jibrael S. Hindi, PLLC
jibrael@jibraellaw & tom@jibraellaw.com
110 SE 6th Street, 17th Floor

Ft. Lauderdale, FL 33301

Received by All Broward Process Corp on the 30th day of June, 2020 at 5:15 pm to be served on West Boca
Medical Center, Inc. c/o CT Corporation System, 1200 S Pine Island Road, Plantation, FL 33324.

|, Francisco X. Carreras, do hereby affirm that on the 1st day of July, 2020 at 12:15 pm, I:

served a REGISTERED AGENT by delivering a true copy of the Summons in a Civil Action, Civil Cover Sheet,
Complaint and Demand for Jury Trial/ Injunctive Relief Sought, Exhibit with the date and hour of service
endorsed thereon by me, to: Donna Moch as Registered Agent at the address of: 1200 S Pine Island Road,
Plantation, FL 33324 on behalf of West Boca Medical Center, Inc., and informed said person of the contents
therein, in compliance with state statutes.

Description of Person Served: Age: 55+, Sex: F, Race/Skin Color: White, Height: 5'5", Weight: 140, Hair: Brown,
Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good
standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare | have read the
foregoing Return of Service and that the facts stated are true. Notary not required pursuant to F.S. 92.525(2).
Electronically signed in accordance with FSS 48.21(1).

 

 

Francisco X. Carreras
#582

All Broward Process Corp
701 N Fig Tree Lane
Plantation, FL 33317

(954) 214-5194

Our Job Serial Number: BPC-2020001562

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
Case 0:20-cv-61221-RKA Document 3 Entered on FLSD Docket 06/22/2020 Page 2 of 2
Case 0:20-cv-61221-RKA Document 7 Entered on FLSD Docket 07/01/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 
  

 

 

 

for the
Southern District of Florida ABP# Cr
, | i)
DATE.A\Y TIME__|?
JEAN PHANOR Af AE__|o _.
) Name__/ | US" Badge iD#_
) *** s€an back executed ***
Plaintiff(s) ) /
v. Civil Action No. 20-CV-61221-RKA
CREDIT BUREAU COLLECTION SERVICES, INC. )
d/b/a CBCS, and WEST BOCA MEDICAL CENTER, )
INC. )
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) WEST BOCA MEDICAL CENTER, INC.
CT CORPORATION SYSTEM
1200 S PINE ISLAND RD
PLANTATION, FL 33324

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

Jibrael S. Hindi, Esq.

E-mail: jibrael@jibraellaw.com
Phone: 954-907-1163

Law Offices of Jibrael S. Hindi, PLLC
110 S.E. 6th Street, Suite 1700

Fort Lauderdale, Florida 33301

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: 06/22/2020

 

s/ Alisha Beasley-Martin

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
